Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner’s Note
It is noted that present claims 1-10, 25-26, 28-29, and 32-39 were previously allowed as set forth in the Notice of Allowance mailed 10 Dec. 2021.  In light of the filing of a proper RCE and IDS on 09 Mar. 2022, prosecution of pending claims 1-10, 25-26, 28-29, and 32-39 was reopened.  It is noted that the claims under examination are the amended claims filed 23 Nov. 2021 as modified by the Examiner’s Amendment mailed 10 Dec. 2021.  It is noted that present claims 1-10, 25-26, 28-29, and 32-39 are rejected, as presented below, after further consideration and search.  

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 Mar. 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 26, 28, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (EP 1914215-A1, published 23 Apr. 2008, hereinafter Schmidt) in view of .
Regarding claims 1 and 34, Schmidt teaches colored (paragraph 0004) fiber (paragraph 0014) cementitious boards (paragraph 0001) coated with a composition comprising a binder (paragraph 0028), a pigment (paragraph 0031), water (an aqueous … suspension) (paragraph 0022), and filler (paragraph 0033), with the pigment volume concentrations (PVC) of from 0.01 to 25% (paragraph 0032).  Schmidt further teaches that his coating is dried at an elevated temperature (that is, cured) after being applied (paragraph 0038).  Schmidt mentions that some cementitious products are mass colored through the addition of pigments during their manufacture (meaning uniformly pigmented throughout) (paragraph 0004).  Schmidt teaches that a radiation cured coating is applied on top of the dried, conventional coating that is not curable by radiation (paragraphs 0002 and 0028).  Schmidt teaches a composition for his radiation-curable coating that contains no pigments, whereas two examples of his acrylic coating contain pigments to result in anthracite- and green-colored coatings (paragraph 0063).  Schmidt teaches that one of the issues that his coating addresses is the occurrence of efflorescence (paragraph 0003).
Schmidt does not disclose that the cement product being coated is uniformly pigmented throughout nor that the coating comprises a transparent pigment.
Paris teaches that mineral oxide pigments are used in integrally colored concrete (2nd page, Materials section, 2nd paragraph) and cement is produced in a variety of shades and nd page, Materials section, 4th paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the colored (pigmented) cement form as taught by Paris (for concrete forms) as the cementitious board of Schmidt.  Paris teaches that colored concrete expands concrete’s aesthetic appeal (1st page, 1st paragraph).
It is the examiner’s position that the teaching of Paris would be applicable to both cement and concrete (cement with the addition of aggregate).
Haemmerli teaches a coating for fiber cement coating (Abstract), and Haemmerli teaches his coating can be colored to any color by means of pigments, whether this be opaque, transparent or translucent (paragraph 0038).
It is the examiner’s position that one of ordinary skill in the art would use a transparent pigment to obtain a coating that is both colored and transparent.
Given that Schmidt and Haemmerli are drawn to coatings for fiber cement, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a transparent pigment as taught by Haemmerli in the pigmented coating and fiber cement invention of Schmidt in view of Paris.  Since Schmidt and Haemmerli are both drawn to pigmented coatings on fiber cement, one of ordinary skill in the art would have a reasonable expectation of success in including a transparent pigment in the pigmented coating of Schmidt in view of Paris.  Further, Haemmerli teaches that his coating can be colored to any color by means of pigments in order to meet the high aesthetic demands of a client, such as low gloss and a uniform appearance (paragraph 0038).

Regarding claim 2, Schmidt in view of Paris and further in view of Haemmerli teaches the elements of claim 1, and Schmidt teaches that the binder is an acrylic polymer binder (paragraph 0028).
Regarding claims 3 and 4, Schmidt in view of Paris and further in view of Haemmerli teaches the elements of claim 1, and Schmidt teaches the pigment is an iron oxide, which is an inorganic pigment (paragraph 0031).
Regarding claims 5 and 6, Schmidt in view of Paris and further in view of Haemmerli teaches the elements of claim 1, and Schmidt teaches the colored cement bonded panels (Abstract) are for interior and exterior wall cladding (claim 11).
Regarding claims 26 and 32, Schmidt in view of Paris and further in view of Haemmerli teaches the elements of claims 1 and 8, and Schmidt formulates coating formulations with two different colors: one anthracite colored and one green colored (paragraph 0063), and Schmidt in view of Paris and further in view of Haemmerli teaches that due to the color of the concrete, adding color to the concrete results in more pastel or muted hues (Paris, page 2, second column, first paragraph).  It is the examiner’s position that the colors being pastel or muted would be a different color than the coating disclosed by Schmidt.
Further, given that Paris discloses that the colored concrete expands concrete’s aesthetic appeal (1st page, 1st paragraph), it would have been obvious to one of ordinary skill in 
Regarding claim 28, Schmidt in view of Paris and further in view of Haemmerli teaches the elements of claim 1, and Schmidt teaches the composition contains 10% or less of reinforcing fibers (paragraph 0024).

Claims 8-10, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (EP 1914215-A1, published 23 Apr. 2008, hereinafter Schmidt) in view of Paris and Chusid (“Ensuring the quality of colored concrete finishes,” The Concrete Specifier, published December 1998, hereinafter Paris) and further in view of Haemmerli et al. (US Patent Application 2014/0248435 A1, published 04 Sep. 2014, hereinafter Haemmerli) and further in view of Van Acoleyen (EP 2792461 A1, published 22 Oct. 2014, hereinafter Van Acoleyen).
Regarding claim 8, Schmidt teaches a process for coating colored (paragraph 0004) fiber (paragraph 0014) cementitious panels (paragraph 0015) by applying a coating containing a binder (paragraph 0028), a pigment (paragraph 0031), water (an aqueous … suspension) (paragraph 0022), and filler (paragraph 0033), with the pigment volume concentrations (PVC) of from 0.01 to 25% (paragraph 0032), and drying at an elevated temperature (that is, curing) the coating (paragraph 0038).  Schmidt mentions that some cementitious products are mass colored through the addition of pigments during their manufacture (meaning uniformly pigmented throughout) (paragraph 0004).  Schmidt teaches that the coating composition can be applied by curtain coating (paragraph 0037).
It is the examiner’s position that curtain coating is a controlled form of pouring.

Paris teaches that mineral oxide pigments are used in integrally colored concrete (2nd page, Materials section, 2nd paragraph) and cement is produced in a variety of shades and adding further colors to light or white color cement will produce brighter, more pastel concrete (2nd page, Materials section, 4th paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the colored (pigmented) cement form as taught by Paris (for concrete forms) as the cementitious board of Schmidt.  Paris teaches that colored concrete expands concrete’s aesthetic appeal (1st page, 1st paragraph).
It is the examiner’s position that the teaching of Paris would be applicable to both cement and concrete (cement with the addition of aggregate).
Haemmerli teaches a coating for fiber cement coating (Abstract), and Haemmerli teaches his coating can be colored to any color by means of pigments, whether this be opaque, transparent or translucent (paragraph 0038).
It is the examiner’s position that one of ordinary skill in the art would use a transparent pigment to obtain a coating that is both colored and transparent.
Given that Schmidt and Haemmerli are drawn to coatings for fiber cement, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a transparent pigment as taught by Haemmerli in the pigmented coating and fiber cement invention of Schmidt in view of Paris.  Since Schmidt and Haemmerli 
Van Acoleyen teaches the use of the Hatschek process for the production of fiber cement plates (Abstract).  Van Acoleyen teaches that the fiber cement multilayered slab is produced by stacking layers one on top of another (paragraph 0006).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the panels of Schmidt in view of Paris and further in view of Haemmerli utilizing the Hatschek process taught by Van Acoleyen.  Van Acoleyen teaches that the resulting cement plate in the transverse direction of the plate varies to a less extent as would be the case when merely a profiled accumulator roll was used (paragraph 0009).
It is the examiner’s position that one of ordinary skill in the art would recognize the necessity of mixing the pigment into the fiber cement slurry before the layering of the fiber cement in the Hatschek process, since the pigment cannot be mixed uniformly into the cement layers after a sheet of multiple layers of cement is formed without a reblending of all the layers in order to disperse uniformly the pigment in the cement of the layers followed by a repeat of the Hatschek process to reform the layers.
Regarding claims 9 and 10, Schmidt in view of Paris and further in view of Haemmerli and further in view of Van Acoleyen teaches the elements of claim 8, and Schmidt teaches the pigment is an iron oxide, which is an inorganic pigment (paragraph 0031).

Further, given that Paris discloses that the colored concrete expands concrete’s aesthetic appeal (1st page, 1st paragraph), it would have been obvious to one of ordinary skill in the art to choose the internal concrete and the coating on the concrete to be any colors, including similar or different colors, depending on the user and the desired end use.
Regarding claim 37, Schmidt in view of Paris and further in view of Haemmerli and further in view Van Acoleyen of teaches the elements of 8, and Schmidt teaches that a radiation cured coating is applied on top of the dried, conventional coating that is not curable by radiation (paragraphs 0002 and 0028).  Schmidt teaches a composition for his radiation-curable coating that contains no pigments, whereas two examples of his acrylic coating contain pigments to result in anthracite- and green-colored coatings (paragraph 0063).  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (EP 1914215-A1, published 23 Apr. 2008, hereinafter Schmidt) in view of Paris and Chusid (“Ensuring the quality of colored concrete finishes,” The Concrete Specifier, published .
Regarding claim 29, Schmidt in view of Paris and further in view of Haemmerli teaches the elements of claim 1, and Schmidt teaches the composition contains silicates as fillers (paragraph 0024).
Schmidt in view of Paris and further in view of Haemmerli does not disclose the amount of extender (hydraulic binder) in his compositions.
Chen teaches the use of calcium silicate as an extender/filler in a coating for protecting cementitious composite building materials (paragraphs 0003 and 0006) and primer for building materials is 50 to 95% by weight of pigments and extenders/fillers (paragraph 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the proportion of pigments and extender/fillers as taught by Chen in the coating formulation of Schmidt in view of Paris and further in view of Haemmerli.  Chen teaches that the amount of extenders should be selected along with the amounts of polymer binder and pigment to provide a formulation with balanced blocking resistance and wet adhesion (paragraph 0035).
Schmidt teaches a pigment volume concentrations (PVC) of from 0.01 to 25% (paragraph 0032), and based on the calculation below, using the density of ferric oxide of 5260 3, as evidenced by Chemical Book, for the oxide pigments and 1000 kg/m3 for the remaining components, the wt.% of pigment is 0.05 to 64%, which means the amount of silicates in the formulation of Schmidt in view of Chen is 31 (95%-64%) to 50% (50%-0.05%).

                
                    
                        
                            W
                            t
                            .
                            %
                        
                        
                            i
                        
                    
                    =
                    
                        
                            V
                            o
                            l
                            .
                            %
                            *
                            
                                
                                
                                    i
                                
                            
                        
                        
                            
                                ∑
                                
                                    V
                                    o
                                    l
                                    .
                                    %
                                    *
                                    
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            0.01
                            %
                            *
                            5260
                        
                        
                            0.01
                            %
                            *
                            5260
                            +
                            99.99
                            %
                            *
                            1000
                        
                    
                    =
                    0.05
                    %
                
             .

                
                    
                        
                            W
                            t
                            .
                            %
                        
                        
                            i
                        
                    
                    =
                    
                        
                            V
                            o
                            l
                            .
                            %
                            *
                            
                                
                                
                                    i
                                
                            
                        
                        
                            
                                ∑
                                
                                    V
                                    o
                                    l
                                    .
                                    %
                                    *
                                    
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            25
                            %
                            *
                            5260
                        
                        
                            25
                            %
                            *
                            5260
                            +
                            75
                            %
                            *
                            1000
                        
                    
                    =
                    63.7
                    %
                
             .
As evidenced by Schnabel, silicates are a hydraulic binder (page 3, 1st column, Hydraulic binders section, 1st paragraph).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of hydraulic binder from the overlapping portion of the range taught by Schmidt in view of Paris and further in view of Haemmerli because overlapping ranges have been held to be prima facie obviousness.

Claims 33, 36, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (EP 1914215-A1, published 23 Apr. 2008, hereinafter Schmidt) in view of Paris and Chusid (“Ensuring the quality of colored concrete finishes,” The Concrete Specifier, .
Regarding claims 33, 36, and 38-39, Schmidt teaches a process for coating colored (paragraph 0004) fiber (paragraph 0014) cementitious panels (paragraph 0015) by applying a coating containing a binder (paragraph 0028), a pigment (paragraph 0031), water (an aqueous … suspension) (paragraph 0022), and filler (paragraph 0033), with the pigment volume concentrations (PVC) of from 0.01 to 25% (paragraph 0032), and drying at an elevated temperature (that is, curing) the coating (paragraph 0038).  Schmidt mentions that some cementitious products are mass colored through the addition of pigments during their manufacture (meaning uniformly pigmented throughout) (paragraph 0004).  Schmidt teaches that one of the issues that his coating addresses is the occurrence of efflorescence (paragraph 0003).  Schmidt teaches that the coating composition can be applied by curtain coating (paragraph 0037).  
It is the examiner’s position that curtain coating is a controlled form of pouring.
Schmidt does not disclose that the concrete being coated is uniformly pigmented throughout, the coating comprises a transparent pigment, the coating intensifies or brightens the internal structure of the fiber cement, nor the details of the Hatschek process. 
Paris teaches that mineral oxide pigments are used in integrally colored concrete (2nd page, Materials section, 2nd paragraph) and cement is produced in a variety of shades and nd page, Materials section, 4th paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the colored (pigmented) cement form as taught by Paris (for concrete forms) as the cementitious board of Schmidt.  Paris teaches that colored concrete expands concrete’s aesthetic appeal (1st page, 1st paragraph).
It is the examiner’s position that the teaching of Paris would be applicable to both cement and concrete (cement with the addition of aggregate).
Haemmerli teaches a coating for fiber cement coating (Abstract), and Haemmerli teaches his coating can be colored to any color by means of pigments, whether this be opaque, transparent or translucent (paragraph 0038).
It is the examiner’s position that one of ordinary skill in the art would use a transparent pigment to obtain a coating that is both colored and transparent.
Given that Schmidt and Haemmerli are drawn to coatings for fiber cement, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a transparent pigment as taught by Haemmerli in the pigmented coating and fiber cement invention of Schmidt in view of Paris.  Since Schmidt and Haemmerli are both drawn to pigmented coatings on fiber cement, one of ordinary skill in the art would have a reasonable expectation of success in including a transparent pigment in the pigmented coating of Schmidt in view of Paris.  Further, Haemmerli teaches that his coating can be colored to any color by means of pigments in order to meet the high aesthetic demands of a client, such as low gloss and a uniform appearance (paragraph 0038).

Given that Schmidt and Ivarsso are drawn to coated fiber cement articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a colored, silky matte coating as taught by Ivarsso as the pigmented coating in the fiber cement invention of Schmidt in view of Paris and further in view of Haemmerli.  Since Schmidt and Ivarsso are both drawn to coated fiber cement articles, one of ordinary skill in the art would have a reasonable expectation of success in using a colored, silky matte coating in the pigmented coating of Schmidt in view of Paris and further in view of Haemmerli.  Further, Ivarsso teaches his coating results in a lively façade cladding with the visible structure of fiber cement (pages 1 and 2).
It is the examiner’s position that the lively façade cladding described by Ivarsso corresponds to the claimed intensifying and brightening of the internal structure of the fiber cement article.
Van Acoleyen teaches the use of the Hatschek process for the production of fiber cement plates (Abstract).  Van Acoleyen teaches that the fiber cement multilayered slab is produced by stacking layers one on top of another (paragraph 0006).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the panels of Schmidt in view of Paris and further in view of Haemmerli and further in view of Ivarsso utilizing the Hatschek process taught by Van Acoleyen.  Van Acoleyen teaches that the resulting cement plate in the transverse direction of 
It is the examiner’s position that one of ordinary skill in the art would recognize the necessity of mixing the pigment into the fiber cement slurry before the layering of the fiber cement in the Hatschek process, since the pigment cannot be mixed uniformly into the cement layers after a sheet of multiple layers of cement is formed without a reblending of all the layers in order to disperse uniformly the pigment in the cement of the layers followed by a repeat of the Hatschek process to reform the layers.
Given that the colored fiber cement sheet of Schmidt in view of Paris and further in view of Haemmerli and further in view of Ivarsso and further in view of Van Acoleyen comprises the same pigmented coating and the same pigmented cement as the claimed invention, then the colored fiber cement sheet of Schmidt in view of Paris and further in view of Haemmerli and further in view of Ivarsso and further in view of Van Acoleyen would inherently have the same lack of visible defects from efflorescence or of color change upon damage.

Claims 1-7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hulton (WO 03/022939 A1, published 20 Mar. 2003, hereinafter Hulton) in view of Paris and Chusid (“Ensuring the quality of colored concrete finishes,” The Concrete Specifier, published December 1998, hereinafter Paris) and further in view of Haemmerli et al. (US Patent Application 2014/0248435 A1, published 04 Sep. 2014, hereinafter Haemmerli) and evidence provided by Chemical Book.

The 10% by weight of the pigments is approximately a volume concentration of 2.1%, using the density of ferric oxide of 5260 kg/m3, as evidenced by Chemical Book, for the oxide pigments and 1000 kg/m3 for the remaining components, using the formula:
                
                    
                        
                            V
                            o
                            l
                            .
                            C
                            o
                            n
                            c
                            .
                            %
                        
                        
                            i
                        
                    
                    =
                    
                        
                            
                                
                                    W
                                    t
                                    .
                                    
                                        
                                            %
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                        
                            
                                ∑
                                
                                    
                                        
                                            W
                                            t
                                            .
                                            
                                                
                                                    %
                                                
                                                
                                                    i
                                                
                                            
                                        
                                        
                                            
                                                
                                                    ρ
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    10
                                    %
                                
                                
                                    5260
                                
                            
                        
                        
                            
                                
                                    10
                                    %
                                
                                
                                    5260
                                
                            
                            +
                            
                                
                                    90
                                    %
                                
                                
                                    1000
                                
                            
                        
                    
                
             .
Hulton does not disclose that the concrete being coated is uniformly pigmented throughout nor that his coating comprises transparent pigments.
Paris teaches that mineral oxide pigments are used in integrally colored concrete (2nd page, Materials section, 2nd paragraph) and cement is produced in a variety of shades and adding further colors to light or white color cement will produce brighter, more pastel concrete (2nd page, Materials section, 4th paragraph).
Paris teaches that mineral oxide pigments are used in integrally colored concrete (2nd page, Materials section, 2nd paragraph) and cement is produced in a variety of shades and nd page, Materials section, 4th paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the colored (pigmented) cement form as taught by Paris (for concrete forms) as the cement fiber product of Hulton.  Paris teaches that colored concrete expands concrete’s aesthetic appeal (1st page, 1st paragraph).
It is the examiner’s position that the teaching of Paris would be applicable to both cement and concrete (cement with the addition of aggregate).
Haemmerli teaches a coating for fiber cement coating (Abstract), and Haemmerli teaches his coating can be colored to any color by means of pigments, whether this be opaque, transparent or translucent (paragraph 0038).
It is the examiner’s position that one of ordinary skill in the art would use a transparent pigment to obtain a coating that is both colored and transparent.
Given that Hulton and Haemmerli are drawn to coatings for fiber cement, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a transparent pigment as taught by Haemmerli in the pigmented coating and fiber cement invention of Hulton in view of Paris.  Since Hulton and Haemmerli are both drawn to pigmented coatings on fiber cement, one of ordinary skill in the art would have a reasonable expectation of success in including a transparent pigment in the pigmented coating of Hulton in view of Paris.  Further, Haemmerli teaches that his coating can be colored to any color by means of pigments in order to meet the high aesthetic demands of a client, such as low gloss and a uniform appearance (paragraph 0038).

Regarding claim 2, Hulton in view of Paris and further in view of Haemmerli teaches the elements of claim 1, and Hulton teaches that the binder is an aqueous acrylic binder (page 6, Example II).
Regarding claims 3 and 4, Hulton in view of Paris and further in view of Haemmerli teaches the elements of claim 1, and Hulton teaches the pigment is an iron oxide, which is an inorganic pigment (page 6, Example II).
Regarding claims 5-7, Hulton in view of Paris and further in view of Haemmerli teaches the elements of claim 1, and Hulton teaches the cement bonded panels (Abstract) are for masonry, external cladding, and roofing (page 1, paragraph 1).
Regarding claim 25, Hulton teaches in view of Paris and further in view of Haemmerli the elements of claim 1, and Hulton teaches his formulation contains fillers (Examples I and II).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hulton (WO 03/022939 A1, published 20 Mar. 2003, hereinafter Hulton) in view of Paris and Chusid (“Ensuring the quality of colored concrete finishes,” The Concrete Specifier, published December 1998, hereinafter Paris) and further in view of Haemmerli et al. (US Patent .
Regarding claim 8, Hulton teaches a process coating for fiber cement products (Abstract), in which the coating is composed of an acrylic binder (page 6, Example II), water (page 6, Example II), a pigment (page 6, Example II) and filler (page 6, Example II), with the pigments (mixed metal oxide pigment, titanium dioxide, yellow iron oxide, and red iron oxide) constituting 10% by weight of the coating composition.  As calculated above, the 10% by weight translates to a 2.1% concentration by volume.  The coating is applied to a fiber cement sheet and then cured (page 7, paragraph 2).  Hulton further teaches that his coating is particularly useful for fiber cement objects that are black or gray (page 2, paragraph 3), meaning the fiber cement products are colored throughout.  Hulton teaches that the coating is applied by a conventional continuous flow coating process (page 7, 2nd paragraph).
It is the examiner’s position that a conventional continuous flow coating process is a controlled form of pouring the coating onto the fiber cement sheets.
Hulton does not disclose that the concrete being coated is uniformly pigmented throughout, that the fiber cement sheet is produced via the Hatschek process, nor that his coating comprises transparent pigments.
Paris teaches that mineral oxide pigments are used in integrally colored concrete (2nd page, Materials section, 2nd paragraph) and cement is produced in a variety of shades and adding further colors to light or white color cement will produce brighter, more pastel concrete (2nd page, Materials section, 4th paragraph).
st page, 1st paragraph).
It is the examiner’s position that the teaching of Paris would be applicable to both cement and concrete (cement with the addition of aggregate).
Haemmerli teaches a coating for fiber cement coating (Abstract), and Haemmerli teaches his coating can be colored to any color by means of pigments, whether this be opaque, transparent or translucent (paragraph 0038).
It is the examiner’s position that one of ordinary skill in the art would use a transparent pigment to obtain a coating that is both colored and transparent.
Given that Hulton and Haemmerli are drawn to coatings for fiber cement, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a transparent pigment as taught by Haemmerli in the pigmented coating and fiber cement invention of Hulton in view of Paris.  Since Hulton and Haemmerli are both drawn to pigmented coatings on fiber cement, one of ordinary skill in the art would have a reasonable expectation of success in including a transparent pigment in the pigmented coating of Hulton in view of Paris.  Further, Haemmerli teaches that his coating can be colored to any color by means of pigments in order to meet the high aesthetic demands of a client, such as low gloss and a uniform appearance (paragraph 0038).
Van Acoleyen teaches the use of the Hatschek process for the production of fiber cement plates (Abstract).

It is the examiner’s position that one of ordinary skill in the art would recognize the necessity of mixing the pigment into the fiber cement slurry before the layering of the fiber cement in the Hatschek process, since the pigment cannot be mixed uniformly into the cement layers after a sheet of multiple layers of cement is formed without a reblending of all the layers in order to disperse uniformly the pigment in the cement of the layers followed by a repeat of the Hatschek process to reform the layers.
Regarding claims 9 and 10, Hulton in view of Paris and further in view of Haemmerli and further in view of Van Acoleyen teaches the elements of claim 8, and Hulton teaches the pigment is an iron oxide, which is an inorganic pigment (page 6, Example II).

Claims 33, 36, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hulton (WO 03/022939 A1, published 20 Mar. 2003, hereinafter Hulton) in view of Paris and Chusid (“Ensuring the quality of colored concrete finishes,” The Concrete Specifier, published December 1998, hereinafter Paris) and further in view of Haemmerli et al. (US Patent Application 2014/0248435 A1, published 04 Sep. 2014, hereinafter Haemmerli) and further in view of Ivarsso (“Frontline Natura”, published Mar. 2009, hereinafter Ivarsso) and further in view of Van Acoleyen (EP 2792461 A1, published 22 Oct. 2014, hereinafter Van Acoleyen).
nd paragraph).
It is the examiner’s position that a conventional continuous flow coating process is a controlled form of pouring the coating onto the fiber cement sheets.
Hulton does not disclose that the concrete being coated is uniformly pigmented throughout, that his coating comprises transparent pigments, the coating intensifies or brightens the internal structure of the fiber cement, nor that the fiber cement sheet is produced via the Hatschek process 
Paris teaches that mineral oxide pigments are used in integrally colored concrete (2nd page, Materials section, 2nd paragraph) and cement is produced in a variety of shades and adding further colors to light or white color cement will produce brighter, more pastel concrete (2nd page, Materials section, 4th paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the color (pigmented) concrete form as taught by Paris st page, 1st paragraph).
It is the examiner’s position that the teaching of Paris would be applicable to both cement and concrete (cement with the addition of aggregate).
Haemmerli teaches a coating for fiber cement coating (Abstract), and Haemmerli teaches his coating can be colored to any color by means of pigments, whether this be opaque, transparent or translucent (paragraph 0038).
It is the examiner’s position that one of ordinary skill in the art would use a transparent pigment to obtain a coating that is both colored and transparent.
Given that Hulton and Haemmerli are drawn to coatings for fiber cement, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a transparent pigment as taught by Haemmerli in the pigmented coating and fiber cement invention of Hulton in view of Paris.  Since Hulton and Haemmerli are both drawn to pigmented coatings on fiber cement, one of ordinary skill in the art would have a reasonable expectation of success in including a transparent pigment in the pigmented coating of Hulton in view of Paris.  Further, Haemmerli teaches that his coating can be colored to any color by means of pigments in order to meet the high aesthetic demands of a client, such as low gloss and a uniform appearance (paragraph 0038).
Ivarsso teaches the use of a colored, silky matte coating on through colored fiber cement cladding, and this coating results in a lively façade cladding with the visible structure of fiber cement (pages 1 and 2).

It is the examiner’s position that the lively façade cladding described by Ivarsso corresponds to the claimed intensifying and brightening of the internal structure of the fiber cement article.
Van Acoleyen teaches the use of the Hatschek process for the production of fiber cement plates (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the panels of Hulton in view of Paris and further in view of Haemmerli and further in view of Ivarsso utilizing the Hatschek process taught by Van Acoleyen.  Van Acoleyen teaches that the resulting cement plate in the transverse direction of the plate varies to a less extent as would be the case when merely a profiled accumulator roll was used (paragraph 0009).
It is the examiner’s position that one of ordinary skill in the art would recognize the necessity of mixing the pigment into the fiber cement slurry before the layering of the fiber 
Given that the colored fiber cement sheet of Hulton in view of Paris and further in view of Haemmerli and further in view of Ivarsso and further in view of Van Acoleyen comprises the same pigmented coating and the same pigmented cement as the claimed invention, then the colored fiber cement sheet of Hulton in view of Paris and further in view of Haemmerli and further in view of Ivarsso and further in view of Van Acoleyen would inherently have the same lack of visible defects from efflorescence or of color change upon damage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  French et al. (US Patent 3,608,261, published 28 Sep. 1971) teaches a fiber cement article that is pigmented throughout.  Cottier et al. (US Patent Application 2009/0162602 A2, published 25 Jun. 2009) teaches a fiber cement article that is pigmented throughout.  Haremza et al. (US Patent Application 2011/0230617 A1, published 22 Sep. 2011) teaches a radiation-curable coating comprising transparent pigments for coating fiber cement articles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787